Title: To Thomas Jefferson from Henry Lee, 23 March 1792
From: Lee, Henry
To: Jefferson, Thomas


          
            Sir
            Richmond March 23d. 1792.
          
          Your letter of the 14th. was received by the last night’s mail, in answer to which I beg leave to refer you to the enclosed Acts of Assembly.
          I presumed that the Commissioners had made an offer of the hospital to the General Government in pursuance of the Authority vested in them, and that the acceptance of the offer had been deferred until a part of the building was fit for use.
          Therefore did I transmit an extract from Doctr. Taylor’s letter to the President of the United States.
          I will forward to the Commissioners a copy of your letter and request them to communicate with you on this subject. I have &c.
          
            Henry Lee.
          
        